The Chancellor.
The objection that it does not appear by the complainant’s bill that the judgment had been docketed in the office of the clerk of the county to which the execution issued is not well taken. It is only necessary to docket the judgment, in order to authorize the issuing of the execution, where the judgment has been recovered in a local court and the execution is to be issued to the sheriff of a different county from that in which the judgment was. recovered. (Laws of 1840, p. 335, § 30.) Where the execution is issued to the sheriff of the county in which the judgment was recovered, or if such judgment was in the supreme court so as to authorize the issuing of an execution to any county in the state, the execution is regular although the judgment has not been docketed so as to give it a preference as a lien upon real estate. And the defendant in a creditor’s bill cannot object that the complainant has not taken the proper steps to enforce his judgment against property which had been sold by the defendant to bona fide purchasers previous to issuing the execution .
Decretal order appealed from affirmed.